DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (2015/0184790) in view of Cieloszyk et al. (5837939) OR Chaudhary et al. (2016/0152807).
 	Baker et al. discloses a power cable comprising a conductor (42); an insulation layer (41) disposed about the conductor; a lead barrier layer (43) disposed about the insulation layer; a cushion layer (45) disposed about and in contact with the lead barrier layer; and a metallic armor (47) wrapped about and in contact with the cushion layer (Fig. 4).  Baker et al. also discloses that the conductor, the lead layer, and the cushion layer form an assembly, wherein the power cable comprises a multiple phase power cable that comprises a plurality of the assemblies wrapped by the metallic armor (re claim 17); the power cable is a multiphase, electrical submersible pump power cable (re claim 18); and a pump system comprising a pump, a submersible electric motor operatively coupled to the pump (abstract), and the power cable (re claim 19).
 	Baker et al. does not disclose the cushion layer comprising cross-linked polyethylene (XLPE) (re claims 12 & 19).
 	Cieloszyk et al. (col. 5, lines 40-60) discloses a power cable insulated with a polyethylene composition which is comprised of XLPE (re claims 12 & 19) and 
 	It would have been obvious to one skilled in the art to use the composition, XLPE and polypropylene, as taught by Cieloszyk et al. OR Chaudhary et al. for the cushion layer of Baker et al. to improve physical properties of the cable (Chaudhary, [0004]), such as water tree resistance (Cieloszyk).
 	Re claim 12, it is noted that since the modified cable of Baker et al. comprises structure and material as claimed, the cushion layer can be configured to mechanically cushion the lead barrier layer from force applied and/or conducted by the metallic armor as the metallic armor is wrapped about the cushion layer and protect the lead barrier from deformation.  It has been held that the recitation that an element is "adapted to", "capable of", or "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Cieloszyk et al./Chaudhary et al. as applied to claim 12 above, and further in view of Miyauchi et al. (3719769).


Response to Arguments
Applicant’s arguments with respect to claims 12 and 19 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Cieloszyk teaches using XLPE in a dielectric insulation layer that surrounds conductors.  In contrast, claim 12 recites the cushion layer disposed about and in contact with the lead barrier layer.  A person of skill in the art would not have looked to Cieloszyk's insulation layer which is disposed about conductors to modify Baker's cushion layer and create a cable including XLPE-containing cushion layer.  Examiner would disagree.  Cushion layer of Baker is an insulation layer.  Cushion layer of Baker does surround a conductor.  Accordingly, one skilled in the art would have motivated to use the XLPE-containing composition used as insulation material taught by Cieloszyk for the cushion layer of Baker.  Furthermore, as noted that in col. 1, lines 52-64 (as pointed out by the applicant), Cieloszyk discloses conductor being surrounded (not directly contacted) by the insulating composition.  Regarding the Chaudhary reference, examiner's response in the above with respect to the Cieloszyk reference is equally applied herein.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847